IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 44373

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 323
                                                 )
         Plaintiff-Respondent,                   )   Filed: January 18, 2017
                                                 )
v.                                               )   Stephen W. Kenyon, Clerk
                                                 )
MICHAEL LANCE CARAWAY,                           )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
         Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                                 )

         Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
         Falls County. Hon. Randy J. Stoker, District Judge.

         Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
         affirmed.

         Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

                      Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                   and HUSKEY, Judge
                    ________________________________________________

PER CURIAM
         Michael Lance Caraway pled guilty to felony aggravated battery, Idaho Code §§ 18-903,
18-907. The district court imposed a unified sentence of ten years, with a minimum period of
confinement of three years, suspended the sentence, and placed Caraway on probation for four
years.    Caraway violated his probation, and the district court revoked probation, ordered
execution of the sentence, and retained jurisdiction. Upon completion of retained jurisdiction,
Caraway was again placed on probation. Subsequently, Caraway admitted to violating probation
and the district court revoked probation, ordered execution of the sentence, and retained



                                                 1
jurisdiction a second time. The district court relinquished jurisdiction, and Caraway filed an
Idaho Criminal Rule 35 motion, which the district court denied. Caraway appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Caraway’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Caraway’s
Rule 35 motion is affirmed.




                                              2